DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed April 9, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Response to Arguments
Applicant's arguments filed April 9, 2021 regarding the rejection of claims 1, 8, and 14 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Status of Claims
Claim 1-3, 6, 8, 9, 11-12, 14-16, 19, and 21-28 are pending, of which claims 1, 8, and 14 are in independent form. Claims 1-3, 6, 8, 9, 11-12, 14-16, 19, and 21-28 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 14, 19, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2014/0280204) (hereinafter Avery) in view of Nemeth et al. (US 2009/0132520) (hereinafter Nemeth), and in further view of Inglis (US 2012/0117463) (hereinafter Inglis).
Regarding claim 1, Avery teaches a method comprising: receiving metadata defining user activity associated with a file, the metadata defining at least one of a quantity of data applied to edits of the file, a number of saves applied to the file, or an amount of time applied to edits of the file (see Figs. 1-2, para [0019], para [0022], discloses receiving weights for a percentage of change (quantity of data applied to edits) to original content); determining, for one see Figs. 4a-b,  para [0025-0026], para [0037-0038], discloses determining changes between document versions based on percentage of changes substantial enough to trigger a document review (changes reach threshold) and save new document version and provenance value), wherein one or more weights are applied to at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file to emphasize or deemphasize a type of user activity (see Figs. 2-3, para [0019], para [0022], para [0030], discloses applying weights to sections of a document that indicates percentage of change (quantity of data edits) in respective sections of a document to determine potential change scores based on weighted sections).
Avery does not explicitly teach wherein the one or more weights are determined based on one or more previous iterations of the file; in response to determining, for the one or more iterations of the file, that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches the one or more thresholds, determining the version number for the one or more iterations of the file, wherein the one or more thresholds are determined based on the one or more previous iterations of the file; and associating the version number with the one or more iterations of the file.
Nemeth teaches wherein the one or more weights are determined based on one or more previous iterations of the file (see Fig. 2, para [0044], discloses weight values calculated during previous iterations of media content); wherein the one or more thresholds are determined based on the one or more previous iterations of the file (see Figs. 2-3A, para [0043], para [0047], discloses determining thresholds based on previous iterations).
 Avery/Nemeth are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery to determine weights based on previous iterations from disclosure of Nemeth. The motivation to combine these arts is disclosed by Nemeth as “ClipRank is first used to reduce the size of the dataset, i.e., the size of the matrix, and then Collaborative Filtering is used to estimate ratings for all the remaining media content” (para [0074) and determining weights based on previous iterations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Avery/Nemeth do not explicitly teach in response to determining, for the one or more iterations of the file, that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches the one or more thresholds, determining the version number for the one or more iterations of the file; and associating the version number with the one or more iterations of the file.
Inglis teaches in response to determining, for the one or more iterations of the file, that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches the one or more thresholds, determining a version number for the one or more iterations of the file (see Fig. 3,  para [0033], para [0037], discloses in response to determining a number of votes (quantity of data) applied to document edits, determining a new version of the document of the original document); and associating the version number with the one or more iterations of the file (see Fig. 3,  para [0033], discloses associating a version with a document version number increasing sequentially).
Avery/Nemeth/Inglis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth to determine a version number from disclosure of Inglis. The motivation to combine these arts is disclosed by Inglis as “allow very large groups of people of greater than thousands to seven billion people to edit, contribute, and feel a sense of ownership in a single document” (para [0003]) and determining a version number is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Avery teaches a medium comprising receiving metadata defining at least one measure of user activity associated with a file (see Figs. 1-2, para [0019], para [0022], discloses receiving weights for a percentage of change (quantity of data applied to edits) to original content); determining, for one or more iterations of the file, that the at least one measure of user activity reaches one or more thresholds (see Figs. 4a-b,  para [0025-0026], para [0037-0038], discloses determining changes between document versions based on percentage of changes substantial enough to trigger a document review (changes reach threshold) and save new document version and provenance value), wherein one or more weights are applied to at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file to emphasize or deemphasize a type of user activity (see Figs. 2-3, para [0019], para [0022], para [0030], discloses applying weights to sections of a document that indicates percentage of change (quantity of data edits) in respective sections of a document to determine potential change scores based on weighted sections).
Avery does not explicitly teach wherein the one or more weights are determined based on one or more previous iterations of the file; in response to determining, for the one or more iterations of the file, that the at least one measure of user activity reaches the one or more thresholds, determining the version number for the one or more iterations of the file; and associating the version number with the one or more iterations of the file.
Nemeth teaches wherein the one or more weights are determined based on one or more previous iterations of the file (see Fig. 2, para [0044], discloses weight values calculated during previous iterations of media content); wherein the one or more thresholds are determined based on the one or more previous iterations of the file (see Figs. 2-3A, para [0043], para [0047], discloses determining thresholds based on previous iterations).
 Avery/Nemeth are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery to determine weights based on previous iterations from disclosure of Nemeth. The motivation to combine these arts is disclosed by Nemeth as “ClipRank is first used to reduce the size of the dataset, i.e., the size of the matrix, and then Collaborative Filtering is used to estimate ratings for all the remaining media content” (para [0074) and determining weights based on previous iterations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Avery/Nemeth do not explicitly teach in response to determining, for the one or more iterations of the file, that the at least one measure of user activity reaches the one or more thresholds, determining the version number for the one or more iterations of the file; and associating the version number with the one or more iterations of the file.
Inglis teaches in response to determining, for the one or more iterations of the file, that the at least one measure of user activity reaches the one or more thresholds, determining the version number for the one or more iterations of the file (see Fig. 3,  para [0033], para [0037], discloses in response to determining a number of votes to document edits that meet a predefined set of decisions and determining a new version of the document of the original document); and associating the version number with the one or more iterations of the file (see Fig. 3,  para [0033], discloses associating a version with a document version number increasing sequentially).
Avery/Nemeth/Inglis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth to determine a version number from disclosure of Inglis. The motivation to combine these arts is disclosed by Inglis as “allow very large groups of people of greater than thousands to seven billion people to edit, contribute, and feel a sense of ownership in a single document” (para [0003]) and determining a version number is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 6, Avery/Nemeth/Inglis teach a method of claim 1.
Avery further teaches wherein the method further comprises: generating a number of scores based on the quantity of data, the number of saves, and the amount of time (see Fig. 2, para [0012], para [0021], discloses generating scores based on evaluation of document changes); and generating an accumulative score from the number of scores, wherein determining that at least one of the quantity of data, the number of saves, or the amount of time reaches the one or more thresholds comprises determining that the accumulative score reaches the one or more thresholds (see Fig. 3, para [0031], para [0047], discloses provenance value of total changes), and wherein the version number is determined in response to determining that the accumulative score reaches the one or more thresholds (see Fig. 4b, para [0037-0039], determining most recent version to compare based on provenance value).

Regarding claim 19, Avery/Nemeth/Inglis teach a medium of claim 14. 
Avery further teaches generating a number of scores based on two or more measures of user activity (see Fig. 2, para [0012], para [0021], discloses generating scores based on evaluation of document changes); and generating an accumulative score from the number of scores, wherein determining that the at least one measure of user activity reaches the one or more thresholds comprises determining that the accumulative score reaches the one or more thresholds (see Fig. 3, para [0031], para [0047], discloses provenance value of total changes), and wherein the version number is determined in response to determining that the accumulative score reaches the one or more thresholds (see Fig. 4b, para [0037-0039], determining most recent version to compare based on provenance value).

Regarding claim 27, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth do not teach determining, for one or more iterations of the file, that at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches one or more thresholds; in response to determining that at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches one or more thresholds, determining the version number for the one or more iterations of the file; and associating the version number with the one or more iterations of the file.
Inglis teaches determining, for one or more iterations of the file, that at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches one or more thresholds (see Fig. 3, para [0036], discloses threshold for number of votes to be made to force a new version and a threshold time before a new version in user interface shown in Fig. 3); in response to determining that at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches one or more thresholds, determining the version number for the one or more iterations of the file; and associating the version number with the one or more iterations of the file (see Fig. 3, para [0033], para [0037], discloses determining a new version number).

Regarding claim 28, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth do not teach wherein the one or more weights are determined based on at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file, wherein the one or more thresholds are determined based on a score calculated by applying the one or more weights to at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file the one or more previous iterations of the file.
Inglis teaches wherein the one or more weights are determined based on at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file, wherein the one or more thresholds are determined based on a score calculated by applying the one or more weights to at least two of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file the one or more previous iterations of the file (see Fig. 3, para [0036-0038], discloses threshold for number of votes to be made to force a new version and a threshold time before a new version in user interface shown in Fig. 3 and determining a score for a document package and rank packages from highest to lowest package set score).

Claims 2, 3, 15, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2014/0280204) (hereinafter Avery) in view of Nemeth et al. (US 2009/0132520) (hereinafter Nemeth), and Inglis (US 2012/0117463) (hereinafter Inglis) as applied to claims 1 and 14, and in further view of Kraley (US 2014/0032502) (hereinafter Kraley).
Regarding claims 2 and 15, Avery/Nemeth/Inglis teach a method of claim 1 and a medium of claim 14.
Avery/Nemeth/Inglis does not explicitly teach selecting a first subset of iterations of the one or more iterations of the file for a first storage policy, wherein the first subset includes a most recently saved iteration associated with the version number; and selecting a second subset of iterations of the one or more iterations of the file for a second storage policy, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices.
Kraley teaches selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration (see Figs. 1-2, para [0013], para [0040], discloses selecting a section in time line (first subset of iterations) that includes most recent version); and selecting a second subset of iterations of the one or more iterations of the file for short- term storage, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices (see Fig. 3, para [0009], para [0032-0033], para [0057], discloses selecting archived versions of time line versions (second subset of iterations) to be automatically pruned (deleted) to reduce amount of archive storage devoted to each document).
Avery/Nemeth/Inglis/Kraley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery to select subset of iterations marked for deletion from disclosure of Kraley. The motivation to combine these arts is disclosed by Kraley as “may provide the ability to allocate storage to various versions of a document more efficiently” (para [0095]) and selecting subset of iterations marked for deletion is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3 and 16, Avery/Nemeth/Inglis teach a method of claim 1 and a medium of claim 14.
Avery/Nemeth/Inglis does not explicitly teach selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration associated with the version number; selecting a second subset of iterations of the one or more iterations of the file; and displaying a list of iterations that includes the first subset of iterations, wherein the second subset of iterations is displayed as graphical objects or text that is visually obscured or omitted from the list of iterations.
Kraley teaches selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration associated with the version number (see Figs. 1-2, para [0013], para [0040], discloses selecting a section in time line (first subset of iterations) that includes most recent version); selecting a second subset of iterations of the one or more iterations of the file(see Fig. 3, para [0009], para [0032-0033], para [0057], discloses selecting archived versions of time line versions (second subset of iterations) to be automatically pruned (deleted) to reduce amount of archive storage devoted to each document); and displaying a list of iterations that includes the first subset of iterations, wherein the second subset of iterations is displayed as graphical objects or text that is visually obscured or omitted from the list of iterations (see Figs. 1-2, para [0013], para [0041], discloses displaying a list of versions in a time line and in a second segment, version indicator having a gray color for referencing a particular version that was saved by a user that is no longer present on document sharing list).
Avery/Nemeth/Inglis/Kraley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery to select subset of iterations marked for deletion from disclosure of Kraley. The motivation to combine these arts is disclosed by Kraley as “may provide the ability to allocate storage to various versions of a document more efficiently” (para [0095]) and selecting subset of iterations marked for deletion is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8-9, 11, and 12are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2014/0280204) (hereinafter Avery) in view of Nemeth et al. (US 2009/0132520) (hereinafter Nemeth), and in further view of Inglis (US 2012/0117463) (hereinafter Inglis) and Kraley (US 2014/0032502) (hereinafter Kraley).
Regarding claim 8, Avery teaches a system comprising one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to execute a method comprising (see Fig. 1, para [0014], discloses a processor and medium); receiving metadata defining user activity associated with a file, the metadata defining at least one of a quantity of data applied to edits of the file, a number of saves applied to the file, or an amount of time applied to edits of the file (see Figs. 1-2, para [0019], para [0022], discloses receiving weights for a percentage of change (quantity of data applied to edits) to original content); determining, for one or more iterations of the file, that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file exceeds one or more thresholds (see Figs. 4a-b,  para [0025-0026], para [0037-0038], discloses determining changes between document versions based on percentage of changes substantial enough to trigger a document review (changes reach threshold) and save new document version and provenance value), wherein one or more weights are applied to at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file to emphasize or deemphasize a type of user activity (see Figs. 2-3, para [0019], para [0022], para [0030], discloses applying weights to sections of a document that indicates percentage of change (quantity of data edits) in respective sections of a document to determine potential change scores based on weighted sections).
Avery does not explicitly teach wherein the one or more weights are determined based on one or more previous iterations of the file; in response to determining that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file exceeds the one or more thresholds, determining a version number for the one or more iterations of the file; associating the version number with the one or more iterations of the file; selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration; and selecting a second subset of iterations of the one or more iterations of the file for short- term storage, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices.
Nemeth teaches wherein the one or more weights are determined based on one or more previous iterations of the file (see Fig. 2, para [0044], discloses weight values calculated during previous iterations of media content); wherein the one or more thresholds are determined based on the one or more previous iterations of the file (see Figs. 2-3A, para [0043], para [0047], discloses determining thresholds based on previous iterations).
 Avery/Nemeth are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery to determine weights based on previous iterations from disclosure of Nemeth. The motivation to combine these arts is disclosed by Nemeth as “ClipRank is first used to reduce the size of the dataset, i.e., the size of the matrix, and then Collaborative Filtering is used to estimate ratings for all the remaining media content” (para [0074) and determining weights based on previous iterations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Avery/Nemeth do not explicitly teach in response to determining that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file exceeds the one or more thresholds, determining a version number for the one or more iterations of the file; associating the version number with the one or more iterations of the file; selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration; and selecting a second subset of iterations of the one or more iterations of the file for short- term storage, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices.
Inglis teaches in response to determining, for the one or more iterations of the file, that at least one of the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file reaches the one or more thresholds, determining a version number for the one or more iterations of the file (see Fig. 3,  para [0033], para [0037], discloses in response to determining a number of votes (quantity of data) applied to document edits, determining a new version of the document of the original document); and associating the version number with the one or more iterations of the file (see Fig. 3,  para [0033], discloses associating a version with a document version number increasing sequentially).
Avery/Nemeth/Inglis are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth to determine a version number from disclosure of Inglis. The motivation to combine these arts is disclosed by Inglis as “allow very large groups of people of greater than thousands to seven billion people to edit, contribute, and feel a sense of ownership in a single document” (para [0003]) and determining a version number is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Avery/Nemeth/Inglis do not explicitly teach selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration; and selecting a second subset of iterations of the one or more iterations of the file for short- term storage, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices.
Kraley teaches selecting a first subset of iterations of the one or more iterations of the file, wherein the first subset includes a most recently saved iteration (see Figs. 1-2, para [0013], para [0040], discloses selecting a section in time line (first subset of iterations) that includes most recent version); and selecting a second subset of iterations of the one or more iterations of the file for short- term storage, wherein the second subset of iterations is marked for deletion the purposes of freeing storage space on one or more storage devices (see Fig. 3, para [0009], para [0032-0033], para [0057], discloses selecting archived versions of time line versions (second subset of iterations) to be automatically pruned (deleted) to reduce amount of archive storage devoted to each document).
Avery/Nemeth/Inglis/Kraley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis to select subset of iterations marked for deletion from disclosure of Kraley. The motivation to combine these arts is disclosed by Kraley as “may provide the ability to allocate storage to various versions of a document more efficiently” (para [0095]) and selecting subset of iterations marked for deletion is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success

Regarding claim 9, Avery/Nemeth/Inglis/Kraley teach a system of claim 8.
Avery/Nemeth/Inglis do not explicitly teach wherein the method further comprises displaying a list of iterations that includes the first subset of iterations, wherein the second subset of iterations is displayed as visually obscured graphical elements, or the second subset of iterations is filtered from the list of iterations 
Kraley teaches wherein the method further comprises displaying a list of iterations that includes the first subset of iterations, wherein the second subset of iterations is displayed as visually obscured graphical elements, or the second subset of iterations is filtered from the list of iterations (see Figs. 1-2, para [0013], para [0041], discloses displaying a list of versions in a time line and in a second segment, version indicator having a gray color for referencing a particular version that was saved by a user that is no longer present on document sharing list).
Avery/Nemeth/Inglis/Kraley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis to select subset of iterations marked for deletion from disclosure of Kraley. The motivation to combine these arts is disclosed by Kraley as “may provide the ability to allocate storage to various versions of a document more efficiently” (para [0095]) and selecting subset of iterations marked for deletion is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Avery/Nemeth/Inglis/Kraley teach a system of claim 8.
Avery further teaches wherein the one or more thresholds are based on a type of file (see para [0026-0027], para [0046], discloses documents types of intelligent reporting that will trigger changes in provenance percentage value, denoting changes made by an engineer are more important than changes made by a document clerk).

Regarding claims 12, Avery/Nemeth/Inglis/Kraley teach a system of claim 8.
Avery further teaches wherein the method further comprises: generating a number of scores based on the quantity of data, the number of saves, and the amount of time (see Fig. 2, para [0012], para [0021], discloses generating scores based on evaluation of document changes); generating an accumulative score from the number of scores, wherein determining that at least one of the quantity of data, the number of saves, or the amount of time reaches the one or more thresholds comprises determining that the accumulative score reaches the one or more thresholds (see Fig. 3, para [0031], para [0047], discloses provenance value of total changes), and wherein the version number is determined in response to determining that the accumulative score reaches the one or more thresholds (see Fig. 4b, para [0037-0039], determining most recent version to compare based on provenance value).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Nemeth and Inglis as applied to claims 1, and in further view of Bencke et al. (US 2017/0323233) (hereinafter Bencke).
Regarding claim 24, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly teach wherein, the one or more weights are increased or decreased when a statistical model applied to the one or more previous iterations of the file indicates a changed relationship between one or more attributes of the file, the one or more attributes comprising the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file.
Benecke teaches wherein, the one or more weights are increased or decreased when a statistical model applied to the one or more previous iterations of the file indicates a changed relationship between one or more attributes of the file, the one or more attributes comprising the quantity of data applied to the edits of the file, the number of saves applied to the file, or the amount of time applied to edits of the file (see para [0034-0035], discloses weighting an user’s reputation based on user behavior falling within a predefined acceptance range based on changes in user answers comprising weighted best answers and confidence scores).
Avery/Nemeth/Inglis/Bencke are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis to adjust weights based on a change in relationships between attributes from disclosure of Bencke. The motivation to combine these arts is disclosed by Bencke as “improved accuracy in estimates of the overall quality of the deliverable for a given task batch as to estimate the ability of trusted users to properly flag incorrect answers” (para [0073]) and adjust weights based on a change in relationships between attributes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 25, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly teach wherein the one or more weights are increased or decreased in response to an analysis of telemetry data retrieved from the one or more previous iterations of the file.
Benecke teaches wherein the one or more weights are increased or decreased in response to an analysis of telemetry data retrieved from the one or more previous iterations of the file (see para [0035], para [0051], discloses analysis of telemetry data received in feedback including pace and input patterns that are relative to norms).
Avery/Nemeth/Inglis/Bencke are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis to utilize telemetry data from disclosure of Bencke. The motivation to combine these arts is disclosed by Bencke as “improved accuracy in estimates of the overall quality of the deliverable for a given task batch as to estimate the ability of trusted users to properly flag incorrect answers” (para [0073]) and utilizing telemetry data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 26, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly wherein the one or more thresholds are increased or decreased in response to an analysis of telemetry data retrieved from the one or more previous iterations of the file.
Bencke teaches wherein the one or more thresholds are increased or decreased in response to an analysis of telemetry data retrieved from the one or more previous iterations of the file (see para [0051], para [0053-0054], discloses adjusting thresholds for assignment criteria based on collected user interaction behavior).
Avery/Nemeth/Inglis/Bencke are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis to utilize telemetry data from disclosure of Bencke. The motivation to combine these arts is disclosed by Bencke as “improved accuracy in estimates of the overall quality of the deliverable for a given task batch as to estimate the ability of trusted users to properly flag incorrect answers” (para [0073]) and utilizing telemetry data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Nemeth and Inglis as applied to claims 1, and in further view of Fhamy (US 2012/0096088) (hereinafter Fhamy).
Regarding claim 21, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly teach wherein the one or more weights comprise a numerical coefficient.
Fahmy teaches wherein the one or more weights comprise a numerical coefficient (see para [0017], discloses usage coefficient).
Avery/Nemeth/Inglis/Fhamy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis weights comprise numerical coefficient from disclosure of Fhamy. The motivation to combine these arts is disclosed by Fhamy as “definitively verify that the information provided by the user is accurate” (para [0004]) and weights including numerical coefficient is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 22, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly teach wherein the one or more weights are determined according to at least one of a file type, a usage pattern of one or more users, and an applied machine learning algorithm.
Fhamy teaches wherein the one or more weights are determined according to at least one of a file type, a usage pattern of one or more users, and an applied machine learning algorithm (see para [0017], discloses weights determined by users usage measurement).
Avery/Nemeth/Inglis/Fhamy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis weights determined according to usage pattern from disclosure of Fhamy. The motivation to combine these arts is disclosed by Fhamy as “definitively verify that the information provided by the user is accurate” (para [0004]) and weights determined according to usage pattern is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 23, Avery/Nemeth/Inglis teach a method of claim 1.
Avery/Nemeth/Inglis do not explicitly teach wherein the one or more thresholds are based on a user profile.
Fhamy teaches wherein the one or more thresholds are based on a user profile (see para [0017], discloses threshold compatibility score based on user’s unique profile).
Avery/Nemeth/Inglis/Fhamy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Avery/Nemeth/Inglis threshold based on user profile from disclosure of Fhamy. The motivation to combine these arts is disclosed by Fhamy as “definitively verify that the information provided by the user is accurate” (para [0004]) and thresholds based on usage pattern is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159